DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 04/19/2021 and 11/27/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
4, 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0073747 A1).

 	Pertaining to claim 1, Lee et al. discloses A method of manufacturing component carriers (see fig. 9), comprising: providing a stack (the whole multilayers, 
 	
 	Pertaining to claim 2, Lee et al. discloses, further comprising: forming a first adhesive structure (11, see fig. 3) at a bottom of the first component (110) after embedding the first component (110) and before forming the second hole (70).  

 	Pertaining to claim 3, Lee et al. discloses, further comprising: forming a second adhesive structure (21, see fig. 9) at a bottom of the second component (120) and at a bottom of the first adhesive structure (11) after embedding the second component (120). 

 	Pertaining to claim 6, Lee et al. discloses, further comprising: forming a first electrically conductive contact (40a) to contact the embedded first component (110) after embedding the second component (120) in the second hole (70), (see paragraph [0028, lines 11-21).  

 	Pertaining to claim 7, Lee et al. discloses, further comprising: forming a second electrically conductive contact (10a, see fig. 9) to contact the embedded second 

 	Pertaining to claim 8, Lee et al. discloses a stack (10, 20, 40 and 50, see fig. 9) comprising at least one electrically conductive layer structure (40a) and/or at least one electrically insulating layer structure (40b); a first component embedded (110) in a first hole (60) in a core of the stack; a first adhesive structure (11) at a bottom of the first component (110); a second component (120) embedded in a second hole (70) in said core of the stack; and a second adhesive structure (21) at a bottom of the second component (120) and at a bottom of the first adhesive structure (11).  

 	Pertaining to claim 14, Lee et al. discloses, wherein the first component (110) and the second component (120) are embedded within a common single core of the stack (10, 20 and 40).

 	Pertaining to claim 15, Lee et al. discloses, wherein substantially an entire vertical extension of the first component (110) and of the second component (120) is arranged within the core (10, 20 and 40).  

 	Pertaining to claim 16, Lee et al. discloses, wherein none of the first component (110) and the second component (120) protrudes upwardly (see fig. 6) beyond the core (10, 20 and 40).  

Pertaining to claim 17, Lee et al. discloses, wherein a height of the core is larger than a height of the first component (110) and is larger than a height of the second component (120).  

 	Pertaining to claim 19, Lee et al. discloses, wherein a first material of the first adhesive structure (11) and a second material of the second adhesive structure (21) are the same.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0073747 A1) in view of Tuominen (2018/0288879 A1).

 	Pertaining to claim 4, Lee et al. discloses all claimed limitations except, wherein each of the first hole and the second hole is a through hole extending through the entire stack, and wherein the method comprises temporarily closing a respective one of the through holes at a bottom by a respective temporary carrier before embedding the first component and the second component, respectively.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each of the first hole and the second hole is a through hole extending through the entire stack, and wherein the method comprises temporarily closing a respective one of the through holes at a bottom by a respective temporary carrier before embedding the first component and the second component, respectively in the device of Lee et al. based on the teachings of Tuominen in order to support structure which is capable of accommodating one or more components thereon and/or therein for providing mechanical support and/or electrical connectivity. (Overview of Embodiments).

 	Pertaining to claim 18, Lee et al. discloses all claimed limitations except, wherein a first material of the first adhesive structure and a second material of the second adhesive structure are different, wherein in particular the different first and second materials provide a different functionalization, in particular a different functionalization concerning at least one of the group consisting of thermal conductivity, coefficient of thermal expansion, high-frequency capability, magnetic properties, and electromagnetic shielding capability. 	

 
 	Pertaining to claim 20, Lee et al. discloses, comprising at least one of the following features: wherein the first component (110) and the second component (120) have the same height (see fig. 9); wherein the bottom of the first component (110) and the bottom of the second component (120) are arranged at different vertical levels (see fig. 9); wherein a ratio between a volume of all embedded components (110, 120 and 130) and a volume of the entire component carrier is at least 0.3, in particular is at least 0.5; wherein at least one of the first component and the second component is selected from a group consisting of an electronic component, an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, 
 	But, Lee et al. does not explicitly teach wherein a thickness of adhesive material below the first component is larger than a thickness of adhesive material below the second component; wherein a thickness of adhesive material above the first component is different from, in particular is smaller than, a thickness of adhesive material above the second component; wherein the first adhesive structure is absent at a bottom of the second component.
  	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make out of a thickness of adhesive material below the first component is larger than a thickness of adhesive material below the second component; wherein a thickness of adhesive material above the first component is different from, in particular is smaller than, a thickness of adhesive material above the second component; wherein the first adhesive structure is absent at a bottom of the second component,  since it has been held to be within the general skill of a worker in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0073747 A1) in view of Tuominen (2018/0288879 A1) as applied to claim 4 above, and further in view of De Sousa et al. (US 2018/0096912 A1)

 	Pertaining to claim 5, Lee et al. and Tuominen disclose all claimed limitations except, wherein the method comprises removing the respective temporary carrier after having embedded the first component and the second component, respectively, within the stack.  
 	However, De Souse et al. teaches wherein the method comprises removing the respective temporary carrier after having embedded the first component and the second component, respectively, within the stack.  (See paragraph [0014]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the method comprises removing the respective temporary carrier after having embedded the first component and the second component, respectively, within the stack in the device of Lee et al. based on the teachings of De Souse n in order to support structure which is capable of accommodating one or more components thereon and/or therein for providing mechanical support and/or electrical connectivity. (Overview of Embodiments).


 	

9. 	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0073747 A1) in view of Cheng (US 2012/0160554 A1).

 	Pertaining to claims 9 and 10, Lee et al. discloses, wherein the first adhesive structure (11) is a first adhesive layer, in particular a first adhesive layer (11) having a recess (15) in the second hole (70), wherein in particular the first adhesive layer (11) covers a bottom of the core and/or 
 	But, Lee et al. does not explicitly teach a thickness of the first adhesive layer is in a range between 0.5 pm and 7 pm and wherein in particular a thickness of the second adhesive layer is in a range between 0.6 pm and 7 pm.  
 	However, Cheng teaches a thickness of the first adhesive layer is in a range between 0.5 pm and 7 pm and wherein in particular a thickness of the second adhesive layer is in a range between 0.6 pm and 7 pm (see Cheng claim 6 discloses).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a thickness of the first adhesive layer is in a range between 0.5 pm and 7 pm and wherein in particular a thickness of the second adhesive layer is in a range between 0.6 pm and 7 pm in the device of Lee et al. based on the teachings of Cheng n in order the multilayer printed circuit boards can be widely used due to characteristics such as lightness and high-density inter-connectability. The multilayer PCB can be manufactured easily without the need of immersion in electroplating liquid of the circuit substrate in the making process of the multilayer PCB, the extent of any non-linear deformation of the circuit substrate by expansion or 

 	The primary reason for allowance is a third adhesive structure encapsulating at least part of the first component in the first hole and a fourth adhesive structure encapsulating at least part of the second component in the second hole. These combinations have been found to be non-obvious over the prior art, hence claim 11-12 are objected.



Allowable Subject Matter

11.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 11, the specific limitations of "a third adhesive structure encapsulating at least part of the first component in the first hole" in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claim 12 depend from claim 11 and is therefore allowed for at the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2012/0032347 A1) and Fang et al. (US 2017/0256471 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848